DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The previous rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0305485 to Kuramoto, and further in view of US PGPub 2018/0019352 to D’Abrigeon.
Regarding claims 1-4, Kuramoto teaches a solar power generator comprising
a plurality of first solar cell strings 19a, 19c, 19e formed in a way that, in each first solar cell string, two or more solar cells 10 are connected in series and disposed in descending order of potential, wherein an end of each solar cell faces one end y1 in a first direction y, from another end y2 in the first direction (Figs. 8-10, ¶0049-0053; a skilled artisan would at once envisage an embodiment of the generator of Figs. 8-10 in which the solar cells with the more negative electrode present near end y1)
a plurality of second solar cell strings 19b, 19d, 19f formed in a way that, in each solar cell strings, two or more solar cells 10 are connected in series and disposed in descending order of potential, wherein an end of each solar cell faces the one end y1 in the first direction y, from another end y2 in the first direction
wherein each of the plurality of second solar cell strings 19b, 19d, 19f are respectively aligned alternately with each of the plurality of first solar cell strings 19a, 19c, 19e along a second direction x that is orthogonal to the first direction y
wherein each of the two or more solar cells 10 of the plurality of first solar cell strings 19a, 19c, 19e is positioned immediately adjacent a respective two or more cells of the plurality of second solar cell strings 19b, 19d, 19f in the second direction x orthogonal to the first direction y.
Kuramoto does not teach that the two or more solar cells of each of the first solar cell string 19a, 19c, 19e have ends having different widths, such that an end narrower in width of each solar cell faces the one end y1 from the another end y2 in the first direction y, or that the two or more solar cells of each of the second solar cell string 19b, 19d, 19f have ends having different widths, such that an end wider in width of each solar cell faces the one end y1 from the another end y2 in the first direction y. However, D’Abrigeon teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the cells in such a geometric arrangement, as doing so improves the packing of the cells (Fig. 9, ¶0043-0050). 
Per claim 2, modified-Kuramoto teaches the limitations of claim 1. Kuramoto teaches that the solar cells included in the plurality of solar cells strings and the plurality of second solar cell strings have an electrode 33/34p on one side and an electrode 36/37n on an opposite side, the electrode on the one side having a higher potential and the electrode on the opposite side having a lower potential (Fig. 11, ¶0054-0061). Among the solar cells adjacent to each other on a same solar cell string, the electrode with higher potential is connected to the electrode with the lower potential by an interconnector 13 (Fig. 9, ¶0050, 0069).
Kuramoto does not specifically identify the one side as the front of the solar cell and the opposite side as the back of the solar cell. However, to the extent that “front” and “back” are given weight regarding their ability to receive light, it is clear that either side of each solar cell of Kuramoto may receive light because the electrodes are at least partially transparent (¶0027). Further, it is expected that the generator of modified-Kuramoto is capable of fulfilling the limitation that current flows from an electrode on the back to an electrode on the front, as it has the claimed structure. 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Per claim 3, modified-Kuramoto teaches the limitations of claim 1. The combination of references teaches that the solar cells included in the plurality of first solar cell strings and the plurality of second solar cells strings are all of a same shape and size in order to achieve the desired packing benefits (Ibid.).
Per claim 4, modified-Kuramoto teaches the limitations of claim 1. The electrode on the one side of each solar cell 33/34p and the electrode one the opposite side of each solar cell 36/37n each include a portion 33 or 36, respectively that extend across that side (¶0057). Therefore the solar cells included in the plurality of first solar cell strings of modified-Kuramoto are the solar cells where the electrode on the front is arranged on both the end narrower in width and the end wider in width, and in which the electrode on the back is arranged on the end wider in width and the end narrower in width. Similarly, the solar cells included in the plurality of second solar cell strings of modified-Kuramoto are the solar cells where the electrode on the front is arranged on both the end narrower in width and the end wider in width, and in which the electrode on the back is arranged on the end wider in width and the end narrower in width. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726